


110 HRES 212 IH: Recognizing and honoring the 70th

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Ms. Schakowsky
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing and honoring the 70th
		  Anniversary of the founding of the National Association for College Admission
		  Counseling.
	
	
		Whereas college counseling and admission professionals
			 play a vital role in helping all students realize their full educational
			 potential and gain access to higher education;
		Whereas the National Association for College Admission
			 Counseling effectively brings together secondary school counselors, independent
			 counselors, college admission and financial aid officers, enrollment managers,
			 and organizations that work with students as they make the transition from high
			 school to postsecondary education;
		Whereas the National Association for College Admission
			 Counseling is committed to advocating for student access to college counseling,
			 rigorous secondary school programs, and need-based financial aid in order to
			 ease the transition from high school to college;
		Whereas the National Association for College Admission
			 Counseling is committed to promoting high ethical standards and social
			 responsibility and providing quality professional development among college
			 counseling and admission professionals; and
		Whereas 2007 marks the 70th anniversary of the founding of
			 the National Association for College Admission Counseling in Oak Park,
			 Illinois, and the establishment of its mission to support and advance the work
			 of counseling and enrollment professionals as they help all students make the
			 transition to postsecondary education: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and commends the National Association for College Admission
			 Counseling for 70 years of outstanding service to college counseling and
			 admission professionals and the students they serve.
		
